IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                                :        NO. 466
                                                      :
         AMENDMENT OF RULES                           :        JUDICIAL ADMINISTRATION
                                                      :
         4001- 4016 OF THE
                                                      :        DOCKET
         PENNSYLVANIA RULES OF                        :
         JUDICIAL ADMINISTRATION                      :


                                            AMENDED ORDER



PER CURIAM
      AND NOW, this 12th day of August, 2016, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rules 4001-4016 of the
Pennsylvania Rules of Judicial Administration are amended in the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective January 1, 2017, except in the First Judicial District and Fifth Judicial
District, in which it shall be effective July 1, 2017. For the period from January 1, 2017
through July 1, 2017, the First Judicial District and Fifth Judicial District shall be
governed by Pa.R.J.A. Nos. 5000.1-5000.13, which are rescinded as to all other judicial
districts as of January 1, 2017.


Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and in brackets.